VANCLIEF, C.
This action was commenced in the court of a justice of the peace to recover damages for an alleged trespass by defendant upon plaintiff’s land. The alleged title and possession of the plaintiff being denied, the case was transferred to the superior court, wherein the cause was tried without a jury, and judgment rendered in favor of plaintiff for $80 damages, and costs taxed at $50.35. The defendant appeals from the judgment, and from an order denying his motion for a new trial. The only grounds upon which appellant’s counsel ask a reversal of the judgment or order are expressed in their brief as follows: “The findings of facts do not support the judgment and the judgment is against law. *865The uncontradicted evidence is that appellant had possession of the land in question at the time of entry of respondent.’’ The court found upon all the material issues, and the finding supports the judgment. The statement on motion for a new trial contains no sufficient specification of any particular in which it is claimed that the decision is not justified by the evidence. I think the order and judgment should be affirmed.
We concur: Searls, C.; Belcher, C.
PER CURIAM.
For the reasons given in the foregoing
opinion the judgment and order appealed from are affirmed.